Citation Nr: 0917581	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE) 
in its April 1985 decision assigning the level of the 
veteran's special monthly compensation SMC.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Esq.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1974 to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, found no CUE in the 
level of SMC assigned from November 19, 1974.  

As a matter of history, by way of the April 1985 decision, 
the Albuquerque, New Mexico RO found CUE in an October 1975 
RO decision.  Specifically, it was determined that the RO 
failed in the October 1975 decision to grant proper 
compensation for the loss of bowel sphincter control, in 
conjunction with the Veteran's loss of use of both of his 
lower extremities.  In pertinent part, the April 1985 
decision recognized this CUE and granted special monthly 
compensation under 38 U.S.C.A. § 314(o) based on paraplegia 
with loss of use of both legs and loss of use of anal and 
bladder sphincter control, effective November 19, 1974.  

The Veteran's representative has initiated the matter now on 
appeal by submitting a May 2005 claim alleging CUE in the 
April 1985 rating decision.  Specifically, the representative 
argued that the April 1985 decision incorrectly applied the 
law to the Veteran's CUE claim when it failed to grant 
additional benefits under 38 U.S.C.A. § 314(r), based on the 
Veteran's alleged need for aid and attendance under 38 C.F.R. 
§ 3.350(h) and 38 C.F.R. § 3.352.  


FINDING OF FACT

The record does not establish that any of the correct facts, 
as they were known at the time, were not before the RO on 
April 19, 1985, or that the RO incorrectly applied statutory 
or regulatory provisions at that time such that the outcome 
of the determination of the amount of compensation the 
Veteran was entitled to would have been manifestly different 
but for the error.

CONCLUSION OF LAW

The RO decision of April 19, 1985, which did not grant an 
additional allowance for aid and attendance, was not based on 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In this 
case, VCAA notice is not required because the issue presented 
involves a motion for review of a prior final rating decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  Moreover, as a CUE analysis 
depends upon the evidence and information of record at the 
time of the original decision, there is no assistance which 
can be provided at this time.  No additions to the record may 
be considered.

Clear and Unmistakable Error

In an April 19, 1985 rating decision, the Albuquerque, New 
Mexico RO found CUE in an October 10, 1975 rating decision by 
the Togus, Maine RO.  The April 1985 decision determined that 
the Veteran was entitled to special monthly compensation 
under 38 U.S.C.A. § 314(o) and 38 C.F.R. § 3.350(e) as of 
November 19, 1974, based on paraplegia with the loss of use 
of both legs, and the loss of use of anal and bladder 
sphincter control.  The Veteran did not appeal this 
determination, and the decision became final.  The Veteran 
now contends that the RO committed CUE in the April 1985 
decision because it did not grant the Veteran entitlement to 
an "additional allowance" under 38 U.S.C.A. § 314(r) and 
38 C.F.R. § 3.350(h) based on the "need of regular aid and 
attendance".

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2008).

In order to grant a motion for CUE, the Board must find that: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when reviewed compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  If a claimant wishes to raise a 
claim of CUE there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  There is a presumption 
of validity to otherwise final decisions, and where such 
decisions are collaterally attacked, the presumption is even 
stronger.  See Grover v. West, 12 Vet. App. 109, 111-12 
(1999).

The Board notes that the law is currently unclear as to when 
the Veteran's claim must be considered to have been denied.  
The United States Court of Appeals for Veterans Claims 
(Court) in Ingram v. Nicholson, held that "a reasonably 
raised claim remains pending until there is either a 
recognition of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent 
'claim' for the same disability."  Ingram v. Nicholson, 21 
Vet. App. 232, 243 (2007).  In contrast, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Deshotel v. Nicholson, held that "where an RO renders a 
decision on a [V]eteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims".  Deshotel v. Nicholson, 457 F.3d 1258, 1262 (Fed. 
Cir. 2006).

The Board finds that this case is distinguishable from the 
decision by the Court in Ingram, in which the Court found 
that a rating decision which denied a non-service-connected 
pension did not implicitly deny a claim under 38 U.S.C.A. 
§ 1151, and more like the case of Deshotel.  In Deshotel, the 
Federal Circuit found that the RO's denial of service 
connection for the residuals of a head injury, in which the 
RO mentioned that the VA medical examination found no 
psychiatric disability, denied a claim for service connection 
for a psychiatric disability when it did not address it.  The 
Board finds that the present case is more similar to 
Deshotel, where related claims not addressed were considered 
to be denied, because the RO's April 1985 grant of a specific 
level of special monthly compensation gave rise to a duty to 
consider all ancillary benefits flowing from that grant - 
including higher levels of special monthly compensation.  
This is different from the situation in Ingram, where the 
issues of a non-service-connected pension and entitlement to 
compensation under 38 U.S.C.A. § 1151 were not necessarily 
interrelated, and the RO could have ruled on one without 
considering the other.  In the present case, all levels of 
special monthly compensation - whether under § 314(o), 
§ 314(r), or other potentially applicable laws - must have 
been considered in the assignment of a particular level of 
compensation.  

Under the Board's analysis of the applicable law, the Veteran 
was denied entitlement to compensation under 38 U.S.C.A. 
§ 314(r) effective November 19, 1974 by way of the April 1985 
decision, based on the law as it stood at the time of the 
RO's original October 1975 decision.  In other words, when 
the April 1985 CUE decision only found CUE in the failure of 
the October 1975 decision to grant entitlement to 
compensation under 38 U.S.C.A. § 314(o), and did not address 
whether there was CUE in the failure to grant entitlement to 
compensation under 38 U.S.C.A. § 314(r), the related claim 
for entitlement to benefits under § 314(r) was denied by the 
RO's silence on the matter.  

Out of an abundance of caution, however, the Board will also 
consider the Veteran's claim under the Court's analysis in 
Ingram.  Under the Ingram analysis, the Veteran's claim for 
entitlement to aid and attendance remained pending until it 
was explicitly or implicitly denied.  The Board finds the 
Veteran's claim to have been impliedly denied in the April 
1985 decision under an Ingram analysis; the RO addressed the 
substance of the claim for special monthly compensation in 
its April 1985 decision, and the Veteran could have deduced 
that the claim for aid and attendance was denied when it was 
not granted.  Therefore, under Ingram the Board must consider 
the Veteran's claim for entitlement to aid and attendance 
pending until it was impliedly denied by way of the April 19, 
1985 rating decision.

Evidence

The Board notes that, in addition to the lack of clarity as 
to the controlling legal framework, this case involves an 
unusual evidentiary situation.  The April 1985 rating 
decision found CUE in the October 1975 rating decision.  
Generally, a claim for CUE must be decided based on the 
evidence in the file at the time of the decision.  See 
38 C.F.R. § 3.105.  In granting CUE in April 1985, however, 
VA considered evidence from November 1976, over a year after 
the October 1975 decision.  See Letter from Gerald P. Moore, 
Director, VA Compensation and Pension Service, to the 
Director of the VA Regional Office in Albuquerque, New 
Mexico, (April 11, 1985) (on file in Volume 1 of the 
Veteran's claims file).  As explained below, the Board will 
therefore consider all evidence in the file as of the April 
1985 decision under both its Deshotel and Ingram analyses, in 
an effort to provide the most benefit to the Veteran.  

Under Deshotel, in which the Board must consider the 
Veteran's claim to be denied by way of the October 1975 
rating decision (by way of the finding of CUE in the April 
1985 decision), evidence subsequent to the October 1975 
rating decision would typically not be considered.  Because, 
however, the April 1985 rating decision considered evidence 
added to the file subsequent to the October 1975 rating 
decision in its CUE analysis of the October 1975 decision, 
the Board will consider all evidence in the file at the time 
of the April 1985 decision in its analysis under Deshotel, in 
an effort to read the evidence in a light most favorable to 
the Veteran  

As the application of Ingram requires the Board to consider 
the claim pending until impliedly denied in April 1985, the 
Board must also consider all the evidence in the file prior 
to the April 1985 decision in its analysis under Ingram.  

The evidence on file at the time of the April 1985 rating 
decision included the Veteran's service treatment records, a 
report of his initial hospitalization following his spinal 
cord injury, and progress reports from treatment at the local 
VA Medical Center, and various other examination and 
hospitalization reports.

The Veteran was examined in April 1975.  He arrived for the 
examination on crutches and "wearing a urinal."  The 
Veteran was able to walk very short distances without his 
crutches with the usage of his hands.  The examination report 
reflected diagnoses, among others, of "[m]arked sensory loss 
consistent of particularly the lower extremities", and 
"[b]ladder control deficit, bowel function deficit".

The Veteran was admitted to the hospital on June 19, 1975, 
where he stayed until July 10, 1975 because of a fever from 
an infected ulcer on his right foot.  The Veteran resisted 
bedrest and confinement, and refused orders by his treating 
physician to refrain from walking as that would cause more 
damage to his foot.

The Veteran was admitted to the hospital again on July 28, 
1975 because of swelling of the right foot.  He discharged 
himself against medical advice on July 31, 1975 after his 
foot had improved.

An August 1975 examination report showed that the Veteran 
could walk with the aide of crutches.  The Veteran had 
partial loss of sensation with the lower left extremity, and 
complete loss of sensation with the lower right extremity.  
The Veteran had an indwelling catheter.  The Veteran was 
diagnosed as a paraplegic, with bladder control and bowel 
function deficits, as well as infections and ulcers on each 
of his lower extremities.  The Veteran refused to accept 
recommended hospitalization, refused to have an X-ray of his 
right heel, and informed the examiners that he would not 
follow treatment recommendations for his lower extremities.  

The October 1975 rating decision granted the Veteran a 100 
percent evaluation for the loss of use of both feet, as well 
as a 60 percent evaluation for bladder control deficit with 
bowel function deficit.  Based on these evaluations, the 
Veteran was assigned special monthly compensation under 
38 U.S.C.A. § 314(p) and 38 C.F.R. § 3.350(f)(3).

The Veteran was examined again in February 1976.  The Veteran 
demonstrated no psychological symptomatology.  The 
examination showed an almost complete lack of sensation of 
the right leg, and diminished sensation of the left leg.  He 
had excellent motor strength of the left leg, with good motor 
strength in the right leg.  He was diagnosed with clonus 
syndrome.  

The Veteran was admitted to the hospital in June 1976 with a 
traumatic ulcer of his right heel, suffered when he was 
riding a snowmobile, and was unaware of the abrasion and 
trauma occurring while his foot dragged on the ground.  

The Veteran was seen at the VA Medical Center in Togus, Maine 
in July 1976.  The physician's report noted that the right 
leg was "practically paralyzed", but that with the use of a 
crutch he was entirely mobile, could climb stairs, and could 
"do everything for himself."  

The Veteran was examined in September 1976 for his bladder 
function.  The examination report noted that the Veteran used 
a catheter for the first two months following his injury, but 
since that time was able to maintain an external urine 
collecting device.  The Veteran was able to change the 
collection device daily "by himself without help, making him 
an independent patient".  The examiner pointed out that the 
Veteran's ability to walk with crutches, move his lower 
extremities while seated in a wheelchair, and flex and extend 
his knees; the examiner stated that these facts were 
"mentioned to indicate further that he has a significant 
degree of selfsufficiency."  The examination report also 
noted that the Veteran's bowel care was managed by insertion 
of a suppository every other day, which allowed him to "stay 
daily evacuated."  The Veteran did occasionally have 
involuntary escape of fecal material requiring a change of 
clothes.  The examiner determined that the Veteran would not 
benefit from specially-adapted housing.  

A hospitalization summary from August 1977 showed that the 
Veteran continued to have problems with ulcers of the lower 
extremities.  The Veteran had "no problems with the bladder 
other than [a] chronic infection and no true sensation of 
passage".  The Veteran continued to use external urine 
collection.  The Veteran was able to manage his bowel 
activity and habits.  The report noted that the Veteran was 
"well adapted, physically and psychologically, to his 
handicap."  

A February 1979 rehabilitation services report showed that 
the Veteran could independently maintain his activities of 
daily living, including taking care of his bowel and bladder 
disabilities.

Examination reports from April and September 1979, as well as 
April 1980, showed no change in the status of his paraplegia 
or his bowel and bladder functioning and maintenance.

A November 1981 examination report showed that after the his 
immediate recovery, the Veteran had not had any major change, 
either improvement or worsening, except for continued trouble 
with his right heel.  He was still able to walk, but the 
distance he could walk was affected by the infection in his 
right foot.  The Veteran had normal use of the arms and 
shoulders.  The Veteran continued to have external urine 
collection, which he managed.  The Veteran occasionally lost 
bowel control, but managed his bowels on his own.  

The Veteran's right leg was amputated below the right knee in 
January 1982, and he was service-connected for the amputation 
in an August 1982 rating decision, effective February 8, 
1982.

In the August 1982 rating decision, the Veteran was assigned 
special monthly compensation under 38 U.S.C.A. § 314(p) and 
38 C.F.R. § 3.350(f)(3) at the rate intermediate between 
38 U.S.C.A. §§ 314(l) and (m), based on loss of use of both 
feet with the amputation below the right knee, a bladder 
control deficit, and the loss of use of a creative organ.

By way of the April 1985 rating decision which found CUE in 
the October 1975 rating decision, the Veteran was granted 
special monthly compensation under 38 U.S.C.A. § 314(o) and 
38 C.F.R. § 3.350(e), effective November 19, 1974.

There is no evidence that the Veteran received actual aid and 
attendance during the period from the Veteran's initial claim 
until the April 1985 rating decision.

Analysis Under Deshotel

Although the Veteran is claiming CUE in the April 1985 rating 
decision, the April 1985 decision evaluated the Veteran's 
claim for CUE arising from the original claim.  As the 1985 
decision only reevaluated the case as it stood in 1975, under 
Deshotel the claim for aid and attendance must be considered 
to have been denied in 1975 by the RO's silence on the matter 
in the October 1975 rating decision.  Thus, the law in place 
at the time of the Veteran's original claim continues to 
control the outcome of the present matter under this 
analysis.  This means that to receive an additional 
allowance, the Veteran must show he was entitled to the 
benefit under the law as it stood during the pendency of the 
Veteran's initial claim.

The Veteran seeks additional compensation under 38 U.S.C.A. 
§ 314(r).  Subsection 314(r), as it read during the pendency 
of the Veteran's claim, provided that,

if any Veteran, otherwise entitled to the 
compensation authorized under subsection (o) of this 
section, or the maximum rate authorized under 
subsection (p) of this section, is in need of regular 
aid and attendance, he shall be paid, in addition to 
such compensation, a monthly aid and attendance 
allowance . . . .

38 U.S.C.A. § 314(r) (1970 & Supp. 1974).  Interpreting 
subsection 314(r) was 38 C.F.R. § 3.350(h), which provided, 

[a] Veteran receiving the maximum rate . . . of 
special monthly compensation under any provision or 
combination of provisions in 38 U.S.C. § 314 who is 
in need of regular aid and attendance is entitled to 
an additional allowance during periods he or she is 
not hospitalized at United States Government 
expense. . . . Determination of this need is subject 
to the criteria of § 3.352. . . .

38 C.F.R. § 3.350(h) (1975).  Section 3.352 of the Code of 
Federal Regulations, as it existed at the time of the October 
1975 decision, provided, as relevant to the Veteran's claim, 

[t]he following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself [], 
or to keep himself [] clean and presentable; frequent 
need of adjustment of any special prosthetic or 
orthopedic appliances which normal persons would be 
unable to adjust without aid . . . ; inability to 
attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily 
environment. . . . It is not required that all of the 
disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  
The particular personal functions which the veteran 
is unable to perform should be considered in 
connection with his or her condition as a whole.  It 
is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so 
helpless . . . as to be in need of regular aid and 
attendance . . . must be based on the actual 
requirement of personal assistance from others.  If 
the claimant is able to get out of bed and can walk 
around entirely unassisted by others, he or she 
cannot 


generally be regarded as meeting the requirements of 
the law and VA regulations . . . .

38 C.F.R. § 3.352(a) (1975).

The evidence in the claims file at the time of the April 1985 
rating decision did not reflect entitlement to an additional 
allowance for aid and attendance under § 3.352.  The Veteran 
never showed the inability to dress or undress himself or the 
inability to keep himself clean and presentable or "attend 
to the wants of nature".  Repeated examinations showed that 
the Veteran could take care of his bowel and bladder 
functions, and that he managed his life on his own.  The July 
1976 examiner noted that the Veteran was entirely mobile with 
the use of a crutch and could "do everything for himself."  
Similarly, the September 1976 examination report showed that 
the Veteran managed his urine collection on his own, inserted 
his own suppositories to control his bowel functions, and 
cleaned himself when he had loss of bowel control.  The 
September 1976 examiner stated that the Veteran was an 
"independent patient" and that he had a "significant 
degree of selfsufficiency."  The rehabilitation report from 
February 1979 showed that the Veteran could independently 
maintain his activities of daily living, including taking 
care of his bowel and bladder disabilities.  His abilities to 
maintain his activities of daily living were maintained, as 
reflected in examination reports from April and September 
1979, and April 1980.  The November 1981 report showed that 
the Veteran continued to take care of his personal needs.  

Although the Veteran's right leg below the knee was amputated 
in January 1982, there is no evidence that he had a 
prosthetic or orthopedic appliance.

There was evidence that the Veteran refused to take care of 
his lower extremities, including evidence that he walked 
against orders for temporary bed rest from a physician, which 
damaged his feet and exacerbated ulcers.  On multiple 
occasions, he left hospital care against medical advice.  
There is also evidence that the Veteran injured his right 
lower extremity when accidentally dragging it on the ground 
while snowmobiling.  Despite the existence of evidence that 
the Veteran refused to care for his lower extremities, this 
evidence does not require a finding that his disabilities 
required care or assistance to protect him from hazards or 
dangers incident to his daily environment.  The Veteran was 
given instruction on how to care for his extremities, and 
refused to follow instructions.  The Board acknowledges that 
this evidence could be interpreted as requiring assistance to 
protect himself from his daily environment; it is clear, 
however, that the evidence could also be interpreted to show 
that the Veteran refused to do the things he had the ability 
to do in order to protect himself.  

Therefore, the Board finds that CUE does not exist in the 
April 1985 rating decision under the law as it existed at the 
time of the October 1975 rating decision.  As noted above, 
for the Board to grant the claim for CUE, the Board would 
have to find that the correct facts, as they were known at 
the time, were not before the adjudicator, or that the 
applicable statutes and regulations were incorrectly applied, 
and that the error is undebatable and manifestly changed the 
outcome of the decision.  Varying potential evaluations of 
evidence does not suggest that the correct facts, as they 
were known at the time, were not before the adjudicator; in 
fact, there is neither evidence in the file to support a 
claim that the correct facts were not known at the time of 
the decision, nor evidence suggesting that the applicable 
laws were incorrectly applied.  Further, the failure to find 
that the Veteran could not protect himself from his daily 
environment is not an undebatable error, as required for CUE.  
It is not CUE for the RO to have not found that the Veteran 
was so helpless as to be in need of regular aid and 
attendance.

Analysis Under Ingram

The Board finds that the outcome of the Veteran's claim 
remains the same under the Court's holding in Ingram; there 
was no CUE in the April 1985 rating decision.  Under Ingram, 
the claim must be considered to have been pending until it 
was impliedly denied by way of the April 1985 rating 
decision.  Therefore, the Veteran is entitled to the 
application of the laws and regulations existent during the 
pendency of his claim that would be most beneficial to his 
claim.

The Board notes, as is addressed fully below, that the laws 
and regulations applicable to the Veteran's claim changed 
between the October 1975 rating decision and the April 1985 
rating decision.  As the laws and regulations applicable in 
1975 have already been considered previously in this 
decision, they do not need to be considered again here - the 
Board has already found that there is no CUE under the law as 
it existed between the time of the original Veteran's claim 
and the changes discussed below.  Therefore, in the following 
analysis, the Board will only consider whether there was CUE 
under the law and regulations as they existed following the 
changes made in 1978 and 1979.  The Board notes that all 
changes to the laws and regulations subsequent to the October 
1975 rating decision are reflected in the laws and 
regulations as they stood at the time of the April 1985 
rating decision.  Therefore, the Board need only consider 
application of the laws and regulations in place in April 
1985 to determine if the RO committed CUE in the April 1985 
rating decision.  

Section 314(r) was changed substantially in 1978 and, 
although the additional changes are not relevant to this 
case, it was also changed in 1979.  See Veterans' Disability 
Compensation and Survivors' Benefits Act of 1978, Pub. L. No. 
95-479, § 101, 92 Stat. 1560 (October 18, 1978); see also 
Veterans' Disability Compensation and Survivors' Benefits 
Amendments of 1979, Pub. L. No. 96-128, § 104, 93 Stat. 982 
(November 28, 1979).  The new version of 38 U.S.C.A. 
§ 314(r), in effect in April 1985, provided that, 

[s]ubject to section 3203(e) of this title, if any 
veteran, otherwise entitled to the compensation 
authorized under subsection (o) of this section or at 
the maximum rate authorized under subsection 
(p) . . . is in need of regular aid and attendance, 
then, in addition to such compensation-
   (1) the veteran shall be paid a monthly aid 
and attendance allowance at the rate of $968; or
   (2) if the veteran, in addition to such need 
for regular aid and attendance, is in need of a 
higher level of care, such veteran shall be paid 
a monthly aid and attendance allowance at the 
rate of $1,442, in lieu of the allowance 
authorized in clause (1) of this subsection, if 
the Administrator finds that the veteran, in the 
absence of the provision of such care, would 
require hospitalization, nursing home care, or 
other residential institutional care.
For the purposes of clause (2) of this subsection, 
need for a higher level of care shall be considered 
to be need for personal health-care services provided 
on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who 
provides such services under the regular supervision 
of a licensed health-care professional.  The 
existence of the need for such care shall be 
determined by a physician employed by the Veterans' 
Administration or, in areas where no such physician 
is available, by a physician carrying out such 
function under contract or fee arrangement based on 
an examination by such physician. . . .

38 U.S.C.A. § 314(r) (1982 & Supp. 1984).  Similarly, the 
applicable regulations also changed somewhat during the 
pendency of the Veteran's claim.  Subsequent to the changes, 
§ 3.350(h)(1) provided:

Maximum compensation cases.  A Veteran receiving the 
maximum rate . . . of special monthly compensation 
under 38 U.S.C. § 314 (o) or (p) who is in need of 
regular aid and attendance or a higher level of care 
is entitled to an additional allowance during periods 
he or she is not hospitalized at United States 
Government expense. . . . Determination of this need 
is subject to the criteria of § 3.352. . . .

38 C.F.R. § 3.350(h) (1984).  Most notably, § 3.352 had been 
substantially amended, and as of 1985, included a subsection 
specifically addressing entitlement to aid and attendance 
under 38 C.F.R. § 3.350(h).  It provided:

(a) Basic criteria for regular aid and 
attendance . . . .  The following will be accorded 
consideration in determining the need for regular aid 
and attendance []: inability of claimant to dress or 
undress himself [], or to keep himself [] clean and 
presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done 
without aid . . . ; inability to attend to the wants 
of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident 
to his or her daily environment. . . . It is not 
required that all of the disabling conditions 
enumerated in this paragraph be found to exist before 
a favorable rating may be made.  The particular 
personal functions which the veteran is unable to 
perform should be considered in connection with his 
or her condition as a whole.  It is only necessary 
that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that 
the veteran is so helpless . . . as to be in need of 
regular aid and attendance . . . must be based on the 
actual requirement of personal assistance from 
others.  
(b) Basic criteria for the higher level aid and 
attendance allowance.  (1) A veteran is entitled to 
the higher level of aid and attendance allowed under 
§ 3.350(h) in lieu of the regular aid and attendance 
allowance when all of the following conditions are 
met:
   (i) The veteran is entitled to the 
compensation authorized under 38 U.S.C. 
§ 314(o) . . . .
   (ii) The veteran meets the requirements for 
entitlement to the regular aid and attendance 
allowance in paragraph (a) of this section.
   (iii) The veteran needs a "higher level of 
care" (as defined in paragraph (b)(2) of this 
section) than is required to establish 
entitlement to the regular aid and attendance 
allowance, and in the absence of the provision 
of such higher level of care the veteran would 
require hospitalization, nursing home care, or 
other residential institutional care.
   (iv) The veteran's need for a higher level of 
care than is required to establish entitlement 
to the regular aid and attendance allowance is 
determined by a Veterans Administration 
physician . . . .
  (2) Need for a higher level of care shall be 
considered to be need for personal health-care 
services provided on a daily basis in the 
veteran's home by a person who is licensed to 
provide such services or who provides such 
services under the regular supervision of a 
licensed health-care professional.  Personal 
health-care services include (but are not limited 
to) such services as physical therapy, 
administration of injections, placement of 
indwelling catheters, and the changing of sterile 
dressings, or like functions which require 
professional health-care training or the regular 
supervision of a trained health-care professional 
to perform.  A licensed health-care professional 
includes (but is not limited to) a doctor of 
medicine or osteopathy, a registered nurse, a 
licensed practical nurse, or a physical therapist 
licensed to practice by a State or political 
subdivision thereof.
	. . .
  (5) The provisions of paragraph (b) of this 
section are to be strictly construed.  The higher 
level aid-and-attendance allowance is to be 
granted only when the veteran's need is clearly 
established and the amount of services required by 
the veteran on a daily basis is substantial.

38 C.F.R. § 3.352 (1984).

The relevant evidence for consideration under the laws and 
statutes as they existed in April 1985 is the same evidence 
already considered above, under the laws and regulations as 
they existed in October 1975.  

Under the version of 38 C.F.R. § 3.352 effective in April 
1985, the Veteran still would not be undebatably eligible for 
aid and attendance under 38 U.S.C.A. § 314(r)/38 C.F.R. 
§ 3.350(h).  Subsection (b) of § 3.352 required first that 
the Veteran must be eligible for compensation under 
38 U.S.C.A. § 314(o); the Veteran met this requirement.  
Secondly, § 3.352(b) required that the Veteran be eligible 
for regular aid and attendance under subsection (a) of 
§ 3.352.  Section 3.352(a) was, for purposes of its 
application in this case, virtually identical to § 3.352 as 
it existed in October 1975.  The Board has already determined 
that it was not CUE to determine that the Veteran was not 
entitled to aid and attendance under the § 3.352 as it 
existed in October 1975.  Therefore, without needing to 
further address the additional requirements under § 3.352(b), 
the Board finds that under Ingram and the application of the 
laws and regulations as they stood in April 1985, it was not 
CUE for the RO to impliedly deny entitlement to aid and 
attendance to the Veteran in the April 1985 rating decision.  

Conclusion

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers, compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error; there was no CUE.  In light of the above, the 
Board finds that the claim based on CUE must be denied due to 
the absence of legal merit under the law.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Entitlement to an additional allowance for aid and attendance 
based on CUE is denied.



___________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


